              Case 3:19-cv-07151-MMC Document 82 Filed 07/31/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     THE CITY OF SEATTLE, et al.,                                 3:19-cv-07151
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Dept. of Homeland Security, et al.,             )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Brittany Williams                     , an active member in good standing of the bar of
 9    Massachusetts                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs                                   in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Lee H. Rubin                            an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1900 Market Street, 8th Floor                       Two Palo Alto Square, Suite 300
14    Philadelphia, Pennsylvania 19103                    Palo Alto, California 94306
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 579-4582                                      (650) 331-2037
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    brittany.williams@protectdemocracy.org              lrubin@mayerbrown.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 690783       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/31/20                                               Brittany Williams
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Brittany Williams                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: July 31, 2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
            Case 3:19-cv-07151-MMC Document 82 Filed 07/31/20 Page 2 of 2



                     COMMONWEALTH OF MASSACHUSETTS
 SUFFOLK, SS.




             BE IT REMEMBERED,
                            that at the Supreme Judicial Court holden at Boston
within and for said County of Suffolk, on the                                                                  twelfth
day of                     December                               A.D. 2014                         , said Court being the highest
Court. of Rec~rd in said Con:ill!oQw:ealth:


                                                          Brittany Williams


being found duly qualified in that behalf, and having taken and subscribed
the oaths required by law, was admitted to practice as an Attorney, and, byvirtue
thereof, as a Counsellor at Law, in any of the Courts of the said Commonwealth:
that said Attorney is at present a member of the Bar, and is in good standing
according to the records of this Court*.


             In testimony whereof, I have hereunto set my hand and affixed the
                           seal of said Court, this twenty-fifith day of February

                                           in the year of our Lord two thousand and twenty.




                                                                                          MAURA S. DOYLE, Clerk

 • Records of private discipline, if any, such as a private reprimand imposed by the Board of Bar Overseers or by any court, are not covered by this certification.
 X3116
